Case 1:19-cr-00378-JMS-MJD Document 1 Filed 12/03/19 Page 1 of 29 PageID #: 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA

 

INDIANAPOLIS DIVISION
UNITED STATES OF AMERICA, )
)
Plaintiff, )
) ’
v. )  CAUSENO.
)
WILLIAM ERIC MEEK, JR. and ) 01°94 Q pee
BOBBY LEE PEAVLER, ) 2 be 19M 378 JMS -MJD.
)
Defendants.
INDICTMENT
The Grand Jury charges that:
INTRODUCTION

At all times relevant to this Indictment:

Relevant Entities and Individuals

1. Celadon Group, Inc. (“Celadon”) was a truckload shipping company headquartered
in Indianapolis, Indiana. Starting in or around November 2009, Celadon’s stock was traded
publicly on the New York Stock Exchange (“NYSE”), a national securities exchange, and was
registered with the United States Securities and Exchange Commission (“SEC”), an agency of the
United States, pursuant to Section 12(b) of the Securities Exchange Act of 1934. In Fiscal Year
2016, Celadon reported more than $1 billion in revenue, and approximately $24.8 million in net
income.

2. Quality Companies (“Quality”) was a division, or “business unit,” of Celadon also
headquartered in Indianapolis, Indiana. Quality owned trucks, which it leased to truck drivers

who contracted directly with Quality or through other companies. By in or around June 2016,

 

 
Case 1:19-cr-00378-JMS-MJD Document 1 Filed 12/03/19 Page 2 of 29 PagelD #: 2

Quality had thousands of trucks under management. Quality’s financial information was included
in Celadon’s accounting records and in Celadon’s disclosures to the investing public because
Quality was a business unit of Celadon.

3. WILLIAM ERIC MEEK, JR. was Celadon’s President and Chief Operating
Officer (“COO”). MEEK had significant responsibility for Celadon’s trucking operations, as
well as the operations of its Quality division. At times, MEEK also spoke directly to shareholders
of Celadon stock about the company’s performance.

4, BOBBY LEE PEAVLER was Celadon’s Chief Financial Officer (“CFO”). As
CFO, PEAVLER was responsible for overseeing Celadon’s accounting records, and for signing
and certifying Celadon’s financial statements released to the investing public. At times,
PEAVLER also spoke directly to shareholders of Celadon stock about the company’s
performance.

5. Executive 1 was Celadon’s Chief Executive Officer (“CEO”). As CEO, Executive
I served as the highest-ranking executive within Celadon, and for signing and certifying Celadon’s
financial statements released to the investing public. Executive 1 also made public statements to
investors and analysts following the performance of Celadon’s stock.

6. Danny Ray Williams was the President of Celadon’s Quality division. Williams
reported directly to MEEK and had frequent contact with PEAVLER and Executive 1.
Williams’s responsibilities included helping facilitate the sale of Celadon’s and Quality’s used
trucks, particularly when the company wanted to sell a large number of trucks at once or over a

short period of time.

 
Case 1:19-cr-00378-JMS-MJD Document1 Filed 12/03/19 Page 3 of 29 PagelD #: 3

7. Truck Dealer 1 operated a series of truck dealerships across the United States and
specialized in buying and selling new and used commercial trucks. Truck Dealer 1 operated a

location in Indianapolis, Indiana that did business with Celadon and Quality.

The United States Securities and Exchange Commission

8. The SEC was an independent agency of the United States government charged by
law with preserving honest and efficient markets in securities. The federal securities laws,
regulations, and rules were designed to ensure that the financial information of publicly traded
companies was accurately recorded and disclosed to the investing public. Securities laws, as well
as the SEC’s regulations and rules for public companies, required that Celadon and its directors,
officers, and employees, among other things, make and keep books, records, and accounts that
accurately and fairly reflected the transactions and disposition of the company’s assets, and
prohibited the knowing and willful falsification of Celadon’s books, records, or accounts.

9. Celadon was required to file annual reports (SEC Forms 10-K) and quarterly reports
(SEC Forms 10-Q) with the SEC, which contained financial statements that accurately and fairly
presented the financial condition of Celadon, as well as other reports that contained information
about Celadon’s management, Board of Directors, business operations, and performance.
Through these reports, Celadon disclosed its financial information to Celadon’s shareholders,
independent auditors, regulators, lenders, and the investing public. In addition to Celadon’s
reports filed with the SEC, Celadon also disclosed its financial information to shareholders through
press releases, earnings calls, and earnings announcements.

10. As CFO of Celadon, PEAVLER signed certifications regarding SEC Forms 10-K
and SEC Forms 10-Q attesting that, among other things, “[b]ased on my knowledge, this report

does not contain any untrue statement of a material fact or omit to state a material fact necessary

 
Case 1:19-cr-00378-JMS-MJD Document1 Filed 12/03/19 Page 4 of 29 PagelD #: 4

to make the statements made, in light of the circumstances under which such statements were
made, not misleading with respect to the period covered by this report.” PEAVLER also certified
that “[bJased on my knowledge, the financial statements, and other financial information included
in this report, fairly present in all material respects the financial condition, results of operations
and cash flows of the registrant [Celadon] as of, and for, the periods presented in this report.”
PEAVLER also certified that he and Executive 1 were “responsible for establishing and
maintaining disclosure controls and procedures” designed “to ensure that material information
relating to the registrant, including its consolidated subsidiaries, is made known to us by others
within those entities, particularly during the period in. which this report is being prepared.”
PEAVLER also certified that he had disclosed “[a]ny fraud, whether or not material, that involves
management or other employees who have a significant role in [Celadon’s] internal control over
financial reporting.”
Celadon’s Auditors

11. | An independent auditor is a certified public accountant who examines the financial
statements that a company’s management has prepared. Federal securities laws, regulations, and
rules required that an independent auditor examine and report on the financial information that
Celadon provided to the SEC and the investing public.

12. Accounting Firm 1, with offices in Indianapolis, Indiana, and elsewhere, acted as
the independent auditor of Celadon’s financial statements.

13. Accounting Firm 1 relied on MEEK, PEAVLER, and other Celadon employees to
provide truthful and accurate information about Celadon’s finances and transactions, including
those involving Quality, in order for Accounting Firm 1 to perform the services that are required

by the SEC. Accounting Firm 1 obtained information from MEEK, PEAVLER, and other

 
Case 1:19-cr-00378-JMS-MJD Document1 Filed 12/03/19 Page 5 of 29 PagelD #: 5

Celadon employees through phone calls, meetings, emails, and signed letters from management
(referred to as “management representation letters”) purporting to represent to Accounting Firm 1
that certain facts were true.

Celadon’s Lenders

14. _ Forall periods relevant to this Indictment, Celadon financed many operations using
a revolving line of credit of approximately $300 million. Celadon received this line of credit from
a collection of U.S. banks, which included Bank 1. Bank 1 was a federally insured depository
institution with branches throughout the United States. Celadon borrowed money from Bank 1

,
and other banks pursuant to a credit agreement to finance operations and acquisitions.

15. As part of the agreement between Celadon and the banks, Celadon agreed to follow
certain terms designed to limit the risk borne by the banks. These terms were known as “bank
covenants.” Every quarter, an executive from Celadon, such as PEAVLER, was required to
report certain financial figures to the bank to show it remained in compliance with the covenants.
Additionally, every quarter Celadon reported to its shareholders, through its required SEC filings,
whether it was in compliance with its bank covenants.

16. One of the bank covenants limited the amount of total debt that Celadon could take
on relative to its earnings (the “debt-to-earnings ratio”). This limit on the debt-to-earnings ratio
was designed to help protect the banks by limiting the total amount of debt Celadon could take on.

The debt-to-earnings ratio also was an important metric to investors.

 
Case 1:19-cr-00378-JMS-MJD Document1 Filed 12/03/19 Page 6 of 29 PagelD #: 6

THE CONSPIRACY AND SCHEME TO DEFRAUD
Overview and Purpose of the Conspiracy and Scheme

17. From in or around at least June 2016, through in or around at least April 2017,
MEEK, PEAVLER, Williams, and others at Celadon agreed to: (a) defraud Celadon’s
shareholders, banks, and the investing public; (b) falsify Celadon’s accounting records in order to
hide losses incurred by the company; (c) conceal from shareholders, banks, and the investing
public that Celadon was in violation of at least one bank covenant governing its lending
arrangements; and (d) mislead Celadon’s independent auditors and regulators, including
individuals at Accounting Firm 1.

18. The purpose of the conspiracy and scheme was for MEEK, PEAVLER, Williams,
and their co-conspirators to: (a) conceal Celadon’s true financial condition from Celadon’s
shareholders, banks, the investing public, independent auditors, and regulators; and (b) unjustly
enrich themselves through their continued receipt of compensation and other benefits.

19. As described below, MEEK, PEAVLER, Williams, and their co-conspirators used
and agreed to use a combination of methods to carry out their scheme, including but not limited to
making and causing others to make false and misleading statements about Celadon’s financial

condition and business practices.

Description of the Conspiracy and Scheme

Celadon Suffered Millions of Dollars’ Worth of Losses
20. From approximately 2013 to 2016, Celadon expanded its Quality truck leasing
business. During that time, the number of trucks owned by Quality increased from approximately

750 to more than 11,000.

 
Case 1:19-cr-00378-JMS-MJD Document1 Filed 12/03/19 Page 7 of 29 PagelD #: 7

21. By approximately 2016, the value of many of Celadon’s trucks—particularly those
owned through Quality—had dropped because, among other things, a drop in the used truck
market. Additionally, hundreds of Celadon-owned trucks—including hundreds owned through
Quality—were “inactive” (i.e., unleased and unused) and generating no revenue.

22.  Celadon’s truck inventory (including the fleet owned through Quality) also
included hundreds of a specific model of truck—the 2012 International ProStar with MaxxForce
engine (“2012 ProStar”)—which had a significant mechanical issue that reduced the truck’s value
and depressed Quality’s ability to find drivers willing to lease or use the truck.

23. By in or around mid-2016, MEEK, PEAVLER, Williams, and their co-
conspirators knew that the market value for many Celadon-owned trucks—including many owned
through Quality—had dropped significantly but that Celadon had failed to account for this on the
company’s accounting records. For example:

a. In or around May 2016, MEEK, PEAVLER, Executive 1, Williams, and

other Celadon employees discussed possible ways to improve demand for the 2012

ProStars. During the exchange, Williams informed MEEK, PEAVLER, Executive 1,

and others that he estimated the market value for the 2012 ProStars owned by Quality at

$15,000, due to significantly depressed demand. At the time, Celadon’s accounting
records listed the value of its 2012 ProStars at up to $60,000.
b. In or around June 2016, MEEK wrote Williams in an email that Celadon

“really need[ed] to sell the $70M or so of excess,” referring to trucks that Celadon had

listed in its own accounting records as being worth $70 million. Williams responded to

MEEK, “We aren’t in the money on hardly any of the $70M,” meaning they had

 
Case 1:19-cr-00378-JMS-MJD Document1 Filed 12/03/19 Page 8 of 29 PagelD #: 8

overvalued the trucks and would suffer losses if the trucks were sold for their fair market
value.
c. On or about August 4, 2016, MEEK emailed Executive 1 and Williams a
classified advertisement from an unrelated third party, which offered to sell multiple 2012
ProStars at approximately $15,500 apiece. MEEK wrote in the email “[a] good example
of what the market is on this,” referring to the prices for 2012 ProStars.
24. By failing to account for the decline in truck values, MEEK, PEAVLER,
Williams, and their co-conspirators caused Celadon to conceal tens of millions of dollars in losses

to its shareholders, banks, and the investing public when reporting its financial results.

The Conspirators Traded Trucks with Truck Dealer 1 to Hide Losses

25. Rather than writing down trucks to their fair market value and reporting the losses
on its accounting records, MEEK, PEAVLER, Williams, and their co-conspirators agreed to
pursue a series of transactions designed to continue to conceal the fact that many of the trucks on
its accounting records were significantly overvalued. MEEK, PEAVLER, Williams, their co-
conspirators, and others referred to these transactions as “trades.” The scheme involved
Celadon’s Quality division trading away hundreds of its older and less desirable trucks (including
2012 ProStars) to Truck Dealer 1 in exchange for used (but generally newer) trucks owned by
Truck Dealer 1.

26. In order to continue to hide losses, MEEK, PEAVLER, Williams, and their co-
conspirators intentionally inflated the prices on sales invoices to continue to conceal the fact
Celadon’s trucks were worth significantly less than reported to investors. The negotiation of the

trades generally occurred in the following manner:
Case 1:19-cr-00378-JMS-MJD Document1 Filed 12/03/19 Page 9 of 29 PagelD #: 9

a. Williams, at MEEK’s direction, contacted Truck Dealer 1 about trading
trucks. Williams then provided Truck Dealer 1 with a list of trucks Celadon, through
Quality, wanted to dispose of, along with the values listed in Celadon’s accounting records
(the “book value”) for those trucks. These book values generally were well in excess of
market value but represented the amount that Celadon needed to receive for each truck to
avoid reporting the previously undisclosed losses.

b. After using the list to select which Celadon trucks it wanted to receive,
Truck Dealer 1 would calculate how much the book value for those trucks exceeded fair
market value. Truck Dealer | referred to this total figure as the “over allowance.”

c. ‘To complete the trade without reducing their own truck prices to market
value, MEEK, PEAVLER, Williams, and their co-conspirators agreed to buy trucks from
Truck Dealer 1 at a price equal to the trucks’ market value plus the total amount by which
the Celadon truck prices were overinflated. Truck Dealer 1 would then complete invoices
for Quality with prices inflated by the amount of the “over allowance” calculated for that
trade.

d. As a result, Celadon and Truck Dealer 1 inflated the prices on both sides of
the trade by approximately the same amount, allowing Celadon to dispose of trucks while
hiding its losses.

27. | When Celadon recorded the values of the used trucks it purchased from Truck
Dealer 1, MEEK, PEAVLER, Williams, and their co-conspirators caused Celadon to use the
artificially inflated values on Truck Dealer 1’s invoices. Had Celadon recorded the trucks

purchased from Truck Dealer 1 at their true fair market values, Celadon’s disclosures to

 
Case 1:19-cr-00378-JMS-MJD Document1 Filed 12/03/19 Page 10 of 29 PagelD #: 10

shareholders and the investing public would have revealed that the company’s financial condition
was in fact substantially worse than it otherwise represented.

28. In total, MEEK, PEAVLER, Williams, and their co-conspirators caused Celadon
(through Quality) to engage in four artificially inflated trade transactions with Truck Dealer 1
between approximately June 2016 and September 2016. Altogether, they traded approximately
1,000 trucks to Truck Dealer 1 at inflated prices and received over 600 trucks in return, resulting
in the concealment of tens of millions of dollars in losses from shareholders, banks, and the
investing public.

29. Although they were actually trades—where Truck Dealer 1 only agreed to take
Quality trucks if Quality took trucks in return—MEEK, PEAVLER, Williams, and their co-
conspirators subsequently sought to portray the transactions as Quality and Truck Dealer 1
independently “purchasing” and “selling” trucks, with each sale being independent of a
corresponding purchase. MEEK, PEAVLER, Williams, and their co-conspirators did so in
order to avoid heightened scrutiny of the transactions by Accounting Firm 1, and to deceive others
into believing the invoiced prices involved in these transactions reflected the market value of the

trucks in question.

Using the Fourth Trade Transaction to Mislead Banks and Investors about Celadon’s
Financial Condition for the Quarter Ending September 30, 2016

30. As described above, Celadon financed many of its operations using a revolving line
of credit, which Celadon received from a collection of banks, including Bank 1. In or around
September 2016, MEEK, PEAVLER, and their co-conspirators recognized that Celadon was in
jeopardy of violating the bank covenant that limited its debt-to-earnings ratio. In response,

MEEK, PEAVLER, and their co-conspirators designed a scheme to use the fourth trade

10

 
Case 1:19-cr-00378-JMS-MJD Document1 Filed 12/03/19 Page 11 of 29 PagelD #: 11

transaction with Truck Dealer 1 to conceal this information from banks and the investing public in
Celadon’s financial reports for the quarter ending on September 30, 2016. Like the other trades,
each side’s trucks would be invoiced at inflated prices. Unlike the other trades, however, the
payments would be staggered. Specifically, MEEK, PEAVLER, and their co-conspirators
sought to, and did, convince Truck Dealer 1 to pay Celadon approximately $25 million just before
September 30, 2016, with the secret and unreported agreement that Celadon would pay a similar
amount of money back to Truck Dealer 1 shortly after that date.

31. ‘In or around September 2016, PEAVLER and Williams spoke with executives
from Truck Dealer 1 about staggering the payments associated with the fourth trade transaction so
that they occurred on either side of September 30, 2016. Truck Dealer 1 executives informed
PEAVLER, MEEK, and Williams that, in order for Truck Dealer 1 to pay tens of millions of
dollars to Celadon prior to September 30, 2016, they required a written agreement setting forth
Celadon’s obligation to pay tens of millions of dollars back to Truck Dealer 1 after September 30,
2016. PEAVLER, MEEK, and Williams agreed to Truck Dealer 1’s demand and negotiated the
language of the written agreement with Truck Dealer 1, which MEEK and Williams signed on
behalf of Celadon and Quality (the “September Trade Agreement”).

32. In negotiating the September Trade Agreement, PEAVLER emailed Williams
requesting that certain language be altered because the proposed language “makes it feel more like
a trade” and PEAVLER did not “want to sound any alarms.” The language flagged by
PEAVLER was subsequently removed, but the fundamental terms of the transaction remained the
same. MEEK, PEAVLER, Williams, and the co-conspirators knew the transactions were part
of a single trade and referred to such transactions with Truck Dealer 1 as “trades” in internal

communications.

11

 
Case 1:19-cr-00378-JMS-MJD Document1 Filed 12/03/19 Page 12 of 29 PagelD #: 12

33. After MEEK and Williams signed the September Trade Agreement, the deal was
executed as contemplated by the parties:

a. On or about September 29, 2016, Celadon sent a wire transfer of
approximately $5.9 million to Truck Dealer 1 (“Payment 1”), which MEEK, PEAVLER,
and Williams caused Celadon to record on its accounting records as a standalone payment
by Celadon for 50 trucks owned by Truck Dealer 1.

b. Also on or about September 29, 2016, after Payment 1 was completed,
Truck Dealer 1 sent a wire transfer of approximately $30.9 million to Celadon (“Payment
2”), which MEEK, PEAVLER, and Williams caused Celadon to record on its accounting
records as a standalone payment by Truck Dealer 1 for 508 trucks owned by Celadon.
Celadon immediately used the proceeds from Payment 2 to pay down part of its debt owed
to Bank 1 and other banks before the close of the quarter ending September 30, 2016.

c. On or about October 3, 2016, Celadon sent wire transfer of approximately
$27.9 million to Truck Dealer 1 (“Payment 3”), which MEEK, PEAVLER, and Williams
caused Celadon to record on its accounting records as a standalone payment by Celadon

for 225 trucks owned by Truck Dealer 1.

False and Misleading Financial Information Reported for the September 2016 Quarter
34.  Asdescribed above, Celadon was required to report truthfully and accurately on its
financial condition to shareholders, banks, auditors, and the investing public on a quarterly basis.
To effectuate their scheme to defraud, MEEK, PEAVLER, Williams, and their co-conspirators
caused the company to report false and misleading information to shareholders, banks, auditors,
and the investing public about Celadon’s financial condition for the quarter ending on September

30, 2016 (“September quarter”).

12

 
Case 1:19-cr-00378-JMS-MJD Document1 Filed 12/03/19 Page 13 of 29 PagelD #: 13

35. | Onor about November 9, 2016, PEAVLER and Executive | signed a management
representation letter addressed to Accounting Firm 1 for the September quarter. In the letter,
PEAVLER falsely certified to Accounting Firm 1 that Celadon had made available to Accounting
Firm 1 “{aJll financial records and related data” and “[aJll significant contracts,” as well as
“disclosed any significant unusual transactions the Company has entered into during the period,
including the nature, terms and business purpose of those transactions.”

a. However, as PEAVLER, MEEK, Williams, and their co-conspirators
knew, Celadon had not informed Accounting Firm 1 that the four trades with Truck Dealer

1 were in fact trades and that the invoices associated with each transaction had been falsely

inflated to conceal that the value of Celadon’s trucks had dropped significantly.

PEAVLER, MEEK, Williams, and their co-conspirators knew that Celadon’s transactions

with Truck Dealer 1 would receive greater scrutiny if Accounting Firm 1 knew these

transactions were a series of trades involving the swapping of used trucks for other used
trucks. In order to avoid such scrutiny—and in order to continue to hide unreported
losses—PEAVLER, MEEK, Williams, and their co-conspirators hid from Accounting

Firm 1 the fact that these transactions were trades, indicating falsely that the units had been

acquired and sold in unconnected transactions.

| b. Additionally, as PEAVLER, MEEK, Williams, and their co-conspirators
knew, Celadon had concealed from Accounting Firm 1 the written September Trade

Agreement and the fact that, as of quarter-end on September 30, 2016, Celadon was

obligated to pay approximately $27 million to Truck Dealer 1 on or about October 3, 2016

in exchange for having received approximately $25 million net on September 29, 2016.

13

 
Case 1:19-cr-00378-JMS-MJD Document1 Filed 12/03/19 Page 14 of 29 PagelD #: 14

36. On or about November 9, 2016, MEEK, PEAVLER, Williams, and their co-
conspirators caused Celadon to file false and misleading information in a SEC Form 10-Q for the
September quarter. Among other things, the conspirators caused the following false and
misleading information to be disclosed:

a. MEEK, PEAVLER, Williams, and their co-conspirators caused Celadon
to overstate its financial health by continuing to hide tens of millions of dollars in losses
suffered by declining truck prices and other factors, which the conspirators continued to
hide by using inflated truck prices during the four trade transactions with Truck Dealer 1.

b. MEEK, PEAVLER, Williams, and their co-conspirators caused Celadon
to report figures that included the approximately $25 million net that Celadon had received
from Truck Dealer 1 on or about September 29, 2016, but omitted any reference to or
accounting for the September Trade Agreement and the $27 million that Celadon was
obligated to pay (and did pay) to Truck Dealer 1 under the agreement.

C. MEEK, PEAVLER, Williams, and their co-conspirators caused Celadon
to report that it was in compliance with all of its bank covenants, when in fact Celadon had
exceeded the debt-to-earnings ratio permitted under its bank covenants with Bank 1.

37. On or about November 14, 2016, PEAVLER signed and submitted to Bank 1 a
compliance certificate in conjunction with Bank 1’s line of credit containing false and misleading
information about Celadon’s debt-to-earnings ratio. PEAVLER certified in the compliance
certificate to Bank 1 that he made a “detailed review” of Celadon’s transactions during the quarter
and that the “financial covenant analyses and information . .. are true and accurate.” However,
as PEAVLER well knew, the debt-to-earnings ratio that Celadon reported to Bank 1 included the

approximately $25 million net that Celadon had received from Truck Dealer 1 on or about

14

 
Case 1:19-cr-00378-JMS-MJD Document1 Filed 12/03/19 Page 15 of 29 PagelD #: 15

September 29, 2016, but omitted any reference to or accounting for the $27 million Celadon had

agreed to pay back to Truck Dealer 1 on October 3, 2016 under the September Trade Agreement.

Additional False and Misleading Statements to Accounting Firm I and Investors

38. | Onor about December 8, 2016, an investing website published an article alleging,
in part, that Celadon had engaged in “a large tractor swap” with Truck Dealer 1 but “did not
properly account for this swap in its financial statements.” This allegation prompted renewed
scrutiny from Accounting Firm 1 about Quality’s transactions with Truck Dealer 1 that had
occurred since June 2016. Accounting Firm 1 asked Celadon to provide additional information
about any agreements (written or oral) between Celadon (through its Quality division) and Truck
Dealer 1, as well as the terms involved in the exchange of trucks between the two companies.

39. In response to the article and increased questioning from Accounting Firm 1,
MEEK, PEAVLER, Williams, and their co-conspirators continued to make false and misleading
statements, and caused other Celadon employees to make false and misleading statements, to
Accounting Firm 1 and investors about the nature of the transactions involving Truck Dealer 1.
Specifically, MEEK, PEAVLER, Williams, and their co-conspirators falsely denied that the
transactions were trades, instead claiming the purchases and sales of trucks were negotiated
independently. MEEK, PEAVLER, Williams, and their co-conspirators also concealed terms of
these trades, including the terms laid out in the written September Trade Agreement signed by
MEEK and Williams and negotiated by PEAVLER. Finally, MEEK, PEAVLER, Williams,
and their co-conspirators also falsely claimed that the trucks involved in the transactions were
purchased and sold at fair market value, and thus were accounted for properly on Celadon’s

accounting records. In truth, the invoiced prices for the trucks exchanged with Truck Dealer 1

15

 
Case 1:19-cr-00378-JMS-MJD Document1 Filed 12/03/19 Page 16 of 29 PagelD #: 16

were significantly inflated over market value, in order for Celadon to conceal losses it had suffered
as a result of falling truck prices and other factors.

40. On or about February 10, 2017, PEAVLER signed a management representation
letter addressed to Accounting Firm 1 that contained the following false representation:

The [Truck Dealer 1] sales and purchases transactions were

conducted at arm’s length and the prices at which the Company

[Celadon] bought and sold vehicles reflect fair market values at the

time of the transactions. Each transaction was discreet in nature

and none were interdependent. There are no undisclosed side

agreements related to these transactions.
PEAVLER knew this representation was false at the time he signed the representation letter. At
the time PEAVLER signed the management representation letter, MEEK, PEAVLER, Williams,
and their co-conspirators continued to conceal, among other things, the written September Trade
Agreement from Accounting Firm 1.

41. On or about February 10, 2017, MEEK, PEAVLER, Williams, and their co-
conspirators caused Celadon to file false and misleading information in a SEC Form 10-Q for the
quarter ending on December 31, 2016. Among other things, the conspirators caused the following
false and misleading information to be disclosed:

a. MEEK, PEAVLER, Williams, and their co-conspirators caused Celadon
to overstate its financial health by tens of millions of dollars by using inflated truck prices

for the trucks that Celadon had acquired from Truck Dealer 1.

b. PEAVLER, as CFO, certified that he had disclosed “[a]ny fraud, whether
or not material, that involves management or other employees who have a significant role

in the registrant’s internal control over financial reporting.” In fact, PEAVLER had not

disclosed that he had made false and misleading representations to Accounting Firm 1

16

 
Case 1:19-cr-00378-JMS-MJD Document 1 Filed 12/03/19 Page 17 of 29 PagelD #: 17

about the transactions involving Truck Dealer 1, including in his management

representation letter dated February 10, 2017.

42. During the early spring of 2017, Accounting Firm 1 continued its investigation and
continued to ask Celadon’s management to provide details of the transactions with Truck Dealer
1. MEEK, PEAVLER, Williams, and their co-conspirators continued to cause Celadon to
provide false and misleading information about how the deals with Truck Dealer 1 were negotiated
and the terms of those deals. Additionally, MEEK, PEAVLER, Williams, and their co-
conspirators caused Celadon to provide false and misleading responses about the appropriateness
of the prices assigned to the trucks exchanged with Truck Dealer 1, in order to conceal the fact
that Celadon had failed to report millions of dollars in losses.

43. During Accounting Firm 1’s investigation into the trades involving Truck Dealer
1, PEAVLER encouraged Williams to delete certain emails in order to avoid Accounting Firm 1
locating those emails. Williams agreed and deleted certain emails while PEAVLER was in
Williams’s office.

44. In connection with its investigation, Accounting Firm 1 held a series of meetings
with Celadon’s senior management, including a meeting on or about April 5, 2017. This meeting
was attended by MEEK, PEAVLER, and other Celadon executives. At the April 5, 2017
meeting, MEEK, PEAVLER, and their co-conspirators falsely represented to Accounting Firm
1, among other things, that: (a) the transactions with Truck Dealer 1 were not trades; and (b) the
transactions were done at fair market value.

45. Onor about April 23, 2017, Accounting Firm 1 for the first time received from
Celadon the written September Trade Agreement signed by MEEK and negotiated by PEAVLER

and Williams. Shortly thereafter, Accounting Firm 1 informed Celadon that it was withdrawing

17

 
Case 1:19-cr-00378-JMS-MJD Document1 Filed 12/03/19 Page 18 of 29 PagelD #: 18

its audit report for Celadon’s Fiscal Year 2016 financial statements and its review reports of
Celadon’s financial statements for quarters ending September 30, 2016 and December 31, 2016.
46. | Onor about May 1, 2017, Celadon publicly announced that its financial statements
issued for fiscal year 2016 (which ended on June 30, 2016), the quarter ending September 30,
2016, and the quarter ending December 31, 2016 should no longer be relied upon, as well as the
related reports of Accounting Firm 1 for those three reporting periods. This announcement

resulted in an approximate one-day loss in Celadon’s market value of $62.3 million.

COUNT 1
Conspiracy to Commit Wire Fraud, Bank Fraud, and Securities Fraud
(18 U.S.C. § 1349)

47. Paragraphs 1 through 46 of this Indictment are realleged and incorporated by
reference as though fully set forth herein.

48. From at least in or around June 2016 through at least in or around April 2017, in
the Southern District of Indiana and elsewhere, defendants

WILLIAM ERIC MEEK, JR. and
BOBBY LEE PEAVLER,

did knowingly and intentionally, that is, with the intent to advance the conspiracy, combine,
conspire, and agree with other individuals known and unknown, to commit certain offenses,
namely:

a. wire fraud, that is, to knowingly and willfully, and with the intent to defraud, having
devised and intending to devise a scheme and artifice to defraud, and to obtain money and property
by means of materially false and fraudulent pretenses, representations, and promises, transmit and
cause to be transmitted, by means of wire communications in interstate and foreign commerce,
writings, signs, signals, pictures, and sounds, for the purposes of executing such scheme and
artifice, in violation of Title 18, United States Code, Section 1343;

18

 
Case 1:19-cr-00378-JMS-MJD Document1 Filed 12/03/19 Page 19 of 29 PagelD #: 19

b. bank fraud, that is, to knowingly and willfully, and with the intent to defraud one
or more financial institutions, to wit: Bank 1, and to obtain moneys, funds, and credits owned by
and under the control of such financial institution by means of materially false and fraudulent
pretenses, representations, and promises, in violation of Title 18, United States Code, Section
1344; and

c. securities fraud, that is, to knowingly and willfully execute a scheme and artifice
(a) to defraud any person in connection with any security of Celadon, an issuer with a class of
sécurities registered under Section 12 of the Securities Exchange Act of 1934 (15 U.S.C. § 78D),
and (b) to obtain, by means of materially false and fraudulent pretenses, representations, and
promises, and by statements containing material omissions, any money and property in connection
with the purchase and sale of any security of Celadon, an issuer with a class of securities registered
under Section 12 of the Securities Exchange Act of 1934 (15 U.S.C. § 78D), in violation of Title
18, United States Code, Section 1348.

Purpose

49. The Grand Jury realleges and incorporates by reference paragraphs 17 through 19

of this Indictment as a description of the purpose of the conspiracy.
Manner and Means

50. The Grand Jury realleges and incorporates by reference paragraphs 1 through 16

and 20 through 46 of this Indictment as a description of the manner and means of the conspiracy.

All of which is in violation of Title 18, United States Code, Section 1349.

19

 
Case 1:19-cr-00378-JMS-MJD Document 1 Filed 12/03/19 Page 20 of 29 PagelD #: 20

COUNTS 2 THROUGH 6
Wire Fraud
(18 U.S.C. §§ 1343 and 2)
51. Paragraphs 1 through 46 of this Indictment are realleged and incorporated by
reference as though fully set forth herein.
52. From at least in or around June 2016 through at least in or around April 2017, in

the Southern District of Indiana, and elsewhere, defendants

WILLIAM ERIC MEEK, JR. and
BOBBY LEE PEAVLER,

and others known and unknown to the Grand Jury, on or about the dates specified as to each count
below, did knowingly, willfully, and with the intent to defraud, having devised and intending to
devise a scheme and artifice to defraud, and to obtain money and property by means of materially
false and fraudulent pretenses, representations, and promises, transmit and cause to be transmitted,
by means of wire communications in interstate commerce, writings, signals, pictures, and sounds,
for the purpose of executing such scheme and artifice.
Purpose

53. The Grand Jury realleges and incorporates by reference paragraphs 17 through 19

of this Indictment as a description of the purpose of the scheme and artifice.
Manner and Means

54. The Grand Jury realleges and incorporates by reference paragraphs | through 16
and 20 through 46 of this Indictment as a description of the manner and means of the scheme and
artifice.

Use of the Wires
55.  Onor about the dates specified as to each count below, WILLIAM ERIC MEEK,

JR. and BOBBY LEE PEAVLER, in the Southern District of Indiana and elsewhere, for the

20

 
Case 1:19-cr-00378-JMS-MJD Document1 Filed 12/03/19 Page 21 of 29 PageID #: 21

purpose of executing the aforesaid scheme and artifice to defraud, and attempting to do so, did
knowingly transmit and cause to be transmitted, by means of wire, radio, and television

communication, writings, signals, pictures, and sounds in interstate and foreign commerce for the

purposes of executing such scheme and artifice, as set forth below:

etn Approximate Date Oran ECO mE Co ir com ASKS

  

Email from Williams to Truck Dealer 1 employees
containing September Trade Agreement signed by
MEEK and Williams, as well as two Quality invoices
to Truck Dealer 1.

2 September 29, 2016

 

Wire transfer of approximately $27,913,500 from
Celadon to Truck Dealer 1.

Email from Celadon employee to Accounting Firm 1
4 November 9, 2016 transmitting management representation letter signed
by PEAVLER and Executive 1.

Submission to Bank 1 of “Form of Compliance
Certificate,” signed by PEAVLER, bearing false and
misleading information about, among other things,
Celadon’s debt-to-earnings ratio.

3 October 3, 2016

 

 

5 November 14, 2016

 

Email from Celadon employee to Accounting Firm 1
6 February 10, 2017 transmitting management representation letter signed
by PEAVLER and Executive 1.

 

 

 

 

 

Each count of which is a separate violation of Title 18, United States Code, Sections 1343

and 2.

21

 
Case 1:19-cr-00378-JMS-MJD Document1 Filed 12/03/19 Page 22 of 29 PagelID #: 22

COUNTS 7 AND 8
Securities Fraud
(18 U.S.C. §§ 1348 and 2)
56. Paragraphs 1 through 46 of this Indictment are realleged and incorporated by
reference as though fully set forth herein.
57. From at least in or around June 2016 through at least in or around April 2017, in

the Southern District of Indiana and elsewhere, defendants

WILLIAM ERIC MEEK, JR. and
BOBBY LEE PEAVLER,

and others known and unknown to the Grand Jury, on or about the dates specified as to each count
below did knowingly and willfully execute a scheme and artifice (a) to defraud any person in
connection with any security of Celadon, an issuer with a class of securities registered under
Section 12 of the Securities Exchange Act of 1934 (15 U.S.C. § 780), and (b) to obtain, by means
of materially false and fraudulent pretenses, representations, and promises, and by statements
containing material omissions, any money and property in connection with the purchase and sale
of any security of Celadon, an issuer with a class of securities registered under Section 12 of the
Securities Exchange Act of 1934 (15 U.S.C. § 782).
Purpose

58. | The Grand Jury realleges and incorporates by reference paragraphs 17 through 19

of this Indictment as a description of the purpose of the scheme and artifice.
Manner and Means

59. | The Grand Jury realleges and incorporates by reference paragraphs 1 through 16

and 20 through 46 of this Indictment as a description of the manner and means of the scheme and

artifice.

22

 
Case 1:19-cr-00378-JMS-MJD Document1 Filed 12/03/19 Page 23 of 29 PagelD #: 23

False and Misleading Representations to Investors
60. On or about the dates specified as to each count below, MEEK and PEAVLER

made, and caused to be made, false and misleading representations to Celadon’s shareholders and

the investing public about Celadon’s financial condition.

 

 

Count Approximate Date Description
SEC Form 10-Q for fiscal quarter ending on
7 November 9, 2016 September 30, 2016.
SEC Form 10-Q for fiscal quarter ending on
8 February 10, 2017 December 31, 2016.

 

 

 

 

 

Each count of which is a separate violation of Title 18, United States Code, Sections

1348 and 2.

COUNT 9
Conspiracy to Make False Statements to a Public Company’s Accountants and to Falsify
Books, Records, and Accounts of a Public Company
(18 U.S.C. § 371)
61. Paragraphs 1 through 46 of this Indictment are realleged and incorporated by
reference as though fully set forth herein.
62.  Fromat least in or around June 2016 through at least in or around April 2017, within

the Southern District of Indiana and elsewhere, defendants

WILLIAM ERIC MEEK, JR. and
BOBBY LEE PEAVLER,

did knowingly and willfully combine, conspire, confederate and agree with others, known and
unknown to the Grand Jury, to:
a. knowingly and willfully, directly and indirectly: (1) make and cause to be

made materially false or misleading statements to Accounting Firm 1, and omit to state,

23

 
Case 1:19-cr-00378-JMS-MJD Document 1 Filed 12/03/19 Page 24 of 29 PagelD #: 24

and cause another person to omit to state, any material fact to Accounting Firm 1 necessary
in order to make statements made, in light of the circumstances under which such
statements were made, not misleading, and (2) take action to coerce, manipulate, mislead,
and fraudulently influence Accounting Firm 1 knowing that such action, if successful,
could result in rendering Celadon’s financial statements materially misleading, in
connection with Accounting Firm 1’s review of Celadon’s financial statements and
preparation of Celadon’s quarterly and annual reports required to be filed with the SEC, in
violation of Title 15, United States Code, Section 78ff, and Title 17, Code of Federal
Regulations, Sections 240.13b2-2(a) and 240.13b2-2(b); and

b. knowingly and willfully falsify, and cause to be falsified, books, records,
and accounts required to, in reasonable detail, accurately and fairly reflect the transactions
and dispositions of Celadon, in violation of Title 15, United States Code, Sections
78m(b)(2), 78m(b)(5), and 78ff, and Title 17, Code of Federal Regulations, Sections
240.13b2-1.

Purpose
63. The Grand Jury realleges and incorporates by reference paragraphs 17 through 19
of this Indictment as a description of the purpose of the conspiracy.
Manner and Means

64. The Grand Jury realleges and incorporates by reference paragraphs 1 through 16

and 20 through 46 of this Indictment as a description of the manner and means of the conspiracy.

24

 
Case 1:19-cr-00378-JMS-MJD Document1 Filed 12/03/19 Page 25 of 29 PageID #: 25

Overt Acts
65. In furtherance of the conspiracy and to achieve its unlawful purpose, at least one of
the conspirators committed and caused to be committed, in the Southern District of Indiana, and
elsewhere, the following overt acts, among others:

a. On or about June 27, 2016, Williams wrote in an email to MEEK, “We
aren’t in the money on hardly any of the $70M,” meaning Celadon had overvalued the
Quality trucks and would suffer losses if they were sold. MEEK responded to Williams
that he would think of a plan for the trucks.

b. On or about September 28, 2016, PEAVLER wrote an email to Williams
directing him to change certain terms in the September Trade Agreement in order to hide
the fact that the purchase and sale of trucks was being done as part of a trade.

c. On or about September 29, 2016, Williams emailed Truck Dealer 1 a copy
of the September Trade Agreement signed by MEEK and Williams. In the same email,
Williams also sent Truck Dealer 1 two invoices that totaled approximately $30,467,504.38
for trucks Quality intended to trade to Truck Dealer 1.

d. On or about November 9, 2016, PEAVLER and Executive 1 signed a
management representation letter addressed to Accounting Firm 1 for the quarter ending
September 30, 2016. In the letter, PEAVLER falsely certified to Accounting Firm 1 that

‘Celadon had made available to Accounting Firm 1 “[a]l] financial records and related data”
and “[a]ll significant contracts,” as well as “disclosed any significant unusual transactions
the Company has entered into during the period, including the nature, terms and business

purpose of those transactions.”

25

 
Case 1:19-cr-00378-JMS-MJD Document1 Filed 12/03/19 Page 26 of 29 PagelD #: 26

e. On or about February 10, 2017, PEAVLER signed a management
representation letter addressed to Accounting Firm 1 that contained the following false
representation:

The [Truck Dealer 1] sales and purchases transactions were
conducted at arm’s length and the prices at which the Company
[Celadon] bought and sold vehicles reflect fair market values at the
time of the transactions. Each transaction was discreet in nature
and none were interdependent. There are no undisclosed side
agreements related to these transactions.

f. On or about April 5, 2017, MEEK, PEAVLER, and other co-conspirators
met with members of Accounting Firm 1, during which they falsely represented to
Accounting Firm 1, among other things, that: (a) the transactions with Truck Dealer 1 were

not trades; and (b) the transactions were done at fair market value.

All of which is a violation of Title 18, United States Code, Section 371.

COUNTS 10 THROUGH 12
Make False Statements to a Public Company’s Accountants
(15 U.S.C. § 78ff; 17 C.F.R. §§ 240.13b2-2(a), 240.13b2-2(b); 18 U.S.C. § 2)
66. Paragraphs 1 through 46 and 61 through 65 of this Indictment are realleged and
incorporated by reference as though fully set forth herein.
67. From at least in or around June 2016 through in or around April 2017, within the

Southern District of Indiana and elsewhere, defendants

WILLIAM ERIC MEEK, JR. and
BOBBY LEE PEAVLER,

and others known and unknown to the Grand Jury, and on or about the dates specified as to each
count below, did knowingly and willfully, directly and indirectly: (1) make and cause to be made
materially false or misleading statements to Accounting Firm 1, and omit to state, and cause

another person to omit to state, any material fact to Accounting Firm 1 necessary in order to make

26
Case 1:19-cr-00378-JMS-MJD Document1 Filed 12/03/19 Page 27 of 29 PagelD #: 27

statements made, in light of the circumstances under which such statements were made, not

misleading, and (2) take action to coerce, manipulate, mislead, and fraudulently influence

Accounting Firm | knowing that such action, if successful, could result in rendering Celadon’s

financial statements materially misleading, in connection with Accounting Firm 1’s review of

Celadon’s financial statements and preparation of Celadon’s quarterly and annual reports required

to be filed with the SEC.

Count

10

Defendant(s)

BOBBY LEE PEAVLER

Approximate

Date

November 9,
2016

Description of Act

 

Management representation letter signed
by PEAVLER and others and addressed
to Accounting Firm 1 containing false
and misleading statements.

 

11

BOBBY LEE PEAVLER

February 10,
2017

Management representation letter signed
by PEAVLER and others and addressed
to Accounting Firm 1 containing false
and misleading statements.

 

12

 

 

WILLIAM ERIC MEEK,
JR.
BOBBY LEE PEAVLER

 

April 5, 2017

 

False and misleading statements by
MEEK and PEAVLER to Accounting
Firm 1 concerning, among other things,
the nature of the transactions entered into
with Truck Dealer 1 and the
appropriateness of the values assigned to
the trucks involved in those transactions.

 

 

Each count of which is a separate violation of Title 15 United States Code, Section 78ff;

Title 17, Code of Federal Regulations, Sections 240.13b2-2(a) & (b); and Title 18, United States

Code, Section 2.

27
Case 1:19-cr-00378-JMS-MJD Document1 Filed 12/03/19 Page 28 of 29 PagelID #: 28

FORFEITURE ALLEGATION

68. The allegations contained in Counts 1 through 8 of this Indictment are re-alleged
and incorporated by reference for the purpose of alleging forfeitures pursuant to Title 18, United
States Code, Sections 981(a)(1)(C) and 982(a)(2) and Title 28, United States Code, Section
2461(c).

69.  Uponconviction of a violation of the offenses in violation of Title 18, United States
Code, Sections 1343, 1348, and 1349 set forth in Counts 1 through 8 of this Indictment,

WILLIAM ERIC MEEK, JR. and
BOBBY LEE PEAVLER, —

the Defendants herein, shall forfeit to the United States of America, pursuant to Title 18, United
States Code, Sections 981(a)(1)(C) and 982(a)(2) and Title 28, United States Code, Section
2461(c), any property, real or personal, which constitutes or is derived from proceeds traceable to
the offenses.

70. If any of the property described above, as a result of any act or omission of the

Defendants:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
Cc. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided without
difficulty, |

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title

21, United States Code, Section 853(p), as incorporated by Title 28, United States Code, Section

2461(c).

28

 
Case 1:19-cr-00378-JMS-MJD Document1 Filed 12/03/19 Page 29 of 29 PagelD #: 29

71. ‘In keeping with the foregoing, it is the intent of the United States to seek forfeiture
of any other property of the Defendants up to the value of all forfeitable property as described
above.

All of which is pursuant to Title 18, United States Code, Sections 981(a)(1)(C) and 982,

and Title 28, United States Code, Section 2461(c).

A TRUE BILL:

 

JOSH J. MINKLER ROBERT A. ZINK
United States Attorney Chief, Fraud Section
Southern District of Indiana Criminal Division

United States Department of Justice

By: Ty te Stig

 

 

By:
Kyle W. Maurer
Trial Attorney
Nicholas J. Linder L. Rush Atkinson
Assistant United States Attorney Assistant Chief

29
